         Case 1:21-cv-01254-JLT Document 4 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT HUDSON,                                  Case No.: 1:21-cv-01254 -JLT (PC)

12                       Plaintiff,                   ORDER REQUIRING PLAINTIFF TO
                                                      SUBMIT COMPLETED APPLICATION TO
13           v.                                       PROCEED IN FORMA PAUPERIS

14    WARDEN C. PHIFFIER,
                                                      14-DAY DEADLINE
15                       Defendant.
16

17          Plaintiff has filed a motion to proceed in forma pauperis in this action. (Doc. 2.) Although

18   Plaintiff signed and dated the application and submitted a trust account statement, he did not fill

19   out the application form and provide his financial information. Without this information, the

20   Court is unable to grant his motion.

21          Accordingly, the Court ORDERS Plaintiff, within 14 days from the date of service of this

22   order, to submit a completed application to proceed in forma pauperis. Alternatively, Plaintiff

23   may pay the $402 filing fee in full. Failure to respond to this order may result in a

24   recommendation that this action be dismissed for failure to obey a court order.

25
     IT IS SO ORDERED.
26
27      Dated:     August 19, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
     Case 1:21-cv-01254-JLT Document 4 Filed 08/19/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                        2
